Case 1:19-cv-09523-AKH Document 1-9 Filed 10/16/19 Page 1 of 3




                        Exhibit 9
          Case 1:19-cv-09523-AKH Document 1-9 Filed 10/16/19 Page 2 of 3




                                        250 Park Avenue
                                             7th Floor
                                     New York, New York 10177
                                       Phone: 212.300.5358
                                        Fax: 888.265.7054
                                      www.garbarinilaw.com

                                          October 13, 2019

                                       SUBJECT TO FRE 408


VIA EMAIL to customerservice@alphagroup-us.com; brehan.maul@alphagroup-us.com


Alpha Group Co., Ltd.
Alpha Group US, LLC
2100 Grand Ave.
5th Floor
El Segundo, California 90245

       Re:     Beyond Comics, LLC adv. Alpha Group d/b/a Screeches Wild

Mr. Maul:

       I represent Beyond Comics, LLC owner of the tradename and action-figure Ravedectyl. In
fact, my client’s tradename Ravedactyl for use in, inter alia, film, comics books, and action-figures
was deemed inconcontestable on April 10, 2011. The copyright, U.S. Copyright No. VAu 283-757,
was registered in 1994.

        In or about 2018, Alpha Group US, LLC d/b/a Alpha Toys d/b/a Screeches Wild released a
nearly identical action figure, and video character, under the strikingly similar tradename
Revadactyl. This violates my client’s exclusive right to copy, create derivatives, publicly display,
and distribute under the U.S. Copyright Act, 17 U.S.C. § 106. It also violates my client’s rights
under the Lanham Act, 15 U.S.C. § 1125 (Section 43). On the latter, it is the same goods, nearly
identical marks, similar appearance, similar in sound, similar in meaning, and is obviously likely to
cause confusion under Section 43 of the Lanham Act.

       Plaintiff is entitled to all revenue generated, directly and indirectly, by your Revadactyl
character, action figure, film use, or any medium which it appears. My client may also elect an
award of statutory damages of as much as $150,000, but no lower than $30,000 under Section
504(c)(2) of the Copyright Act.
GARBARINI FCase  1:19-cv-09523-AKH
           ITZGERALD P.C.               Document 1-9 Filed 10/16/19 Page 3 of 3
Page 2




        If Alpha Group is interested in a pre-litigation settlement, contact me before 5:00 pm on
October 16, 2019. I can be reached at 212.300.5358 or at rgarbarini@garbarinilaw.com. If not, we
will be filing a matter in the Federal Court for Southern District of New York on October 16, 2019
at 5:01 pm.


                                                           GARBARINI FITZGERALD P.C.

                                                       By:________________________
                                                              Richard M. Garbarini
